DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-3, 5-10, 12-15, & 17-20 of U.S. Application No. 16/336899 filed on 03/28/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed03/28/2022. Claims 1-3, 5-10, 12, 14-15, & 17-20 are presently amended, and Claims 4, 11, & 16 are cancelled. Claims 1-3, 5-10, 12-15, & 17-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous claim interpretation under 35 U.S.C. § 112(f): the amendments to the claims overcome the previous claim interpretation under 35 U.S.C. § 112(f). Therefore, the previous claim interpretation under 35 U.S.C. § 112(f) is/are withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection regarding the antecedent basis “the first time”. However in regards to the 112b rejection “wherein the position deviation is a vertical distance” is still maintained. It is still unclear  how a position deviation is a vertical distance from a preview point to the current moving ahead. The remarks do not clarify how a vertical distance can be interpreted as a position deviation from the side. Therefore, the previous 35 USC § 112(b) rejection in regards to the antecedent basis is withdrawn. However the 35 USC § 112(b) rejection of the limitation  “wherein the position deviation is a vertical distance” is still maintained. 

In regards to the previous rejections under 35 U.S.C. § 103: Applicant argues that the prior art does not disclose the limitation “acquiring a target path and a current state of the autonomous mobile machine”. Applicant further argues on page 12 of the Remarks, “The traveling path is different from the target path in amended claim 1. The front gaze distance is also different from the distance between each path point and the current position. For a current position, Nagatsuka determines a front gaze distance (only one distance), and calculates a lateral position of the own vehicle at the front gaze distance. Nagatsuka neither calculating a distance between each path point and the current position.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As recited in the previous office action, Nagatsuka discloses determining a travel path for the vehicle to travel on and further uses the front gaze distance to look ahead in order to find out the lateral deviation from the lane and to reroute the vehicle back correctly (see at least Nagatsuka, para. [0037]). Nagatsuka further shows the idea of constantly using the front gaze distance continuously and therefore is able to calculate a distance between each path point and the current position of the vehicle (see at least Nagatsuka, para. [0039-0040]). Further the claim only requires to at least one distance to calculate between each path point. Also the remarks point out that the measurement is between the path point and the current position, however as recited in the claim it only recites “the current moving ahead” which does not recite the position. In conclusion, the 103 rejection is maintained provided the arguments above. 
Applicant argues that the prior art does not disclose the limitation “for each preview distance, calculate a distance between each path point and the current position, and taking a path point having a smallest distance as a closest point”. Applicant further argues on page 12 of the Remarks, “The traveling path is different from the target path in amended claim 1. The front gaze distance is also different from the distance between each path point and the current position. For a current position, Nagatsuka determines a front gaze distance (only one distance), and calculates a lateral position of the own vehicle at the front gaze distance. Nagatsuka neither calculating a distance between each path point and the current position.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As recited in the previous office action, Nagatsuka discloses determining a travel path for the vehicle to travel on and further uses the front gaze distance to look ahead in order to find out the lateral deviation from the lane and to reroute the vehicle back correctly (see at least Nagatsuka, para. [0037]). Nagatsuka further shows the idea of constantly using the front gaze distance continuously and therefore is able to calculate a distance between each path point and the current position of the vehicle (see at least Nagatsuka, para. [0039-0040]). Further the claim only requires to at least one distance to calculate between each path point. Also the remarks point out that the measurement is between the path point and the current position, however as recited in the claim it only recites “the current moving ahead” which does not recite the position. In conclusion, the 103 rejection is maintained provided the arguments above. 
Applicant further argues that the prior art does not disclose the limitations “acquiring, starting from the closest point, a distance from each path point to the current position according to a sequence of the plurality of path points in the target path, until a first path point which is spaced apart from the current position by a distance greater than or equal to the preview distance is acquired for the first time; selecting a previous path point of the first path point as a second path point according to the target path; performing interpolation processing at a preset interval between the first path point and the second path point to acquire an interpolation point set; and acquiring the preview point corresponding to the preview distance according to the preview distance and the interpolation point set.” Applicant further argues on page 14 of the Remarks, “Qin does not disclose acquiring, starting from the closest point, a distance from each the path point to the current position according to a sequence of the plurality of path points in the target path, until a first path point which is spaced apart from the current position by a distance greater than or equal to the preview distance is acquired for a first time. Qin does not disclose selecting a previous path point of the first path point as a second path point according to the target path, and performing interpolation processing at a preset interval between the first path point and the second path point to acquire  an interpolation point set.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Qin is introduced to teach that a vehicle is traveling on a road and is able to map an expected trajectory and calculate the lateral deviation from the expected path and operate the vehicle to route back to the expected target path (see at least Qin, Fig. 3 & para. [0043-0053]. Qin further shows the idea of starting from the closest point to the vehicle and is able to determine a preview distance from the vehicle to the future path point (see at least Qin, Fig. 3 & para. [0043] & [0051]). Qin further shows that the distance is measured from the coordinate of the further path point as well (Xp, Yp) and able to perform an interpolation of two points in order to calculate the direction to control vehicle (see at least Qin, Fig. 3 & para. [0053]). The idea of calculating the distances of each path point from the current position of the vehicle (Xn, Yn) to the coordinate point (Xp, Yp) is shown and further shows that it is does not go past (Mk) on the target path because of the preview distance. This shows that the path point (Xp, Yp) is shown as the second path point/previous path point once the distance is greater than the distance L (see at least Qin, Fig. 3 & para. [0053]). Qin further shows interpolation is performed at the point “Mk” and “Mk+1” and acquires an interpolation set that is between both the first path point (Xn, Yn) & (Xp, Yp) and indicates a direction parameter to control the vehicle to be trajected back onto the target path (see at least Qin, Fig. 3 & para. [0053-0054]). The exact point of where to do the interpolation is relative and the idea is shown that it is able to find two path points between the current position of the vehicle and preview distance and find a trajectory to move the vehicle according to the angle parameter. Further the record is not clear in regards to the preview distance being a form of length and further comprising calculating distances and acquiring more distances and selecting other points from the preview distance. A person of ordinary skill in the would understand that describing a preview distance should be more related to a description of how long or short the distance and not further calculating, acquiring and selecting other path points. The description of “each the preview distance, calculating... ...acquiring.... and selecting” is grammatically incorrect and requires further clarification of the claim limitations. In conclusion, the 103 rejection is maintained provided the arguments above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-15, & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 12 recites the limitation "wherein the lateral deviation is a vertical distance".  The claim is rejected as being indefinite for failing to point out how a lateral deviation is a vertical distance. One skilled in the art would understand that a lateral deviation is axial or side-to-side as a horizontal distance.
The limitation  “acquiring the at least one preview point each corresponding to the respective one of the at least one preview distance according to the target path and the at least one preview distance comprises: for each the preview distance, calculating a distance between each path point and the current position, and taking a path point having a smallest distance as a closest point; acquiring, starting from the closest point, a distance from each the path point to the current position according to a sequence of the plurality of path points in the target path, until a first path point which is spaced apart from the current position by a distance greater than or equal to the preview distance is acquired for a first time; selecting a previous path point of the first path point as second path point according to the target path.” in claims 1 & 12 renders the claim indefinite. The claim limitation regarding “the preview distance” is defined by the claim as further “comprising... calculations, and further acquiring”, which does not indicate the metes and bounds of what a preview distance exactly defines and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A preview distance is usually defined as having a type of length or interval ahead and being descriptive of this length, however a preview distance comprising further calculations, selections and other steps is not reasonably described in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.”
 

Regarding Claim 13, requires a computer readable storage medium, which stores a program. The specification does not set forth what constitutes the computer readable storage medium as being non-transitory, and therefore, in view of the ordinary and customary meaning of computer readable storage medium and in accordance with the broadest reasonable interpretation of the claim, said device could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 12-15, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0086340A1 (“Nagatsuka”),  in view of US 2018/0188739A1 (“Tseng”), further in view of CN 102358287A (“Qin”).
As per claim 1 Nagatsuka discloses
A method for controlling movement of an autonomous mobile machine, comprising:
acquiring a target path and a current state of the autonomous mobile machine, wherein the current state comprises a current speed and a current position (see at least Nagatsuka, para. [0037]:  Next, the control command computation unit 114 executes own vehicle traveling path estimation processing S2. In the own vehicle traveling path estimation processing S2, the control command computation unit 114 estimates a traveling path of the own vehicle on the basis of vehicle motion information such as the steering angle, the vehicle speed, and the yaw rate, and known vehicle dimensions. Estimation of the own vehicle is performed by calculation of a lateral position of the own vehicle at a front gaze distance that is a predetermined distance in front of the vehicle, using the steering assist command value computation unit 114b, for example. The front gaze distance is set to a position that the own vehicle reaches after a few seconds (for example, about two seconds).);
calculating at least one preview distance according to the current speed (see at least Nagatsuka, Expression 1 & para. [0038-0039]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle.);
acquiring at least one preview point each corresponding to a respective one of the at least one preview distance according to the target path and the at least one preview distance (see at least Nagatsuka, Expression 1 & para. [0039-0040]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle. Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123);
calculating a position deviation from each preview point to the current position, wherein the position deviation is a vertical distance from the preview point to a current moving heading of the autonomous mobile machine (see at least Nagatsuka, Expression 1 & para. [0040]: Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example, and calculates a lateral displacement amount of the estimated lateral position x(z(n)) from the target traveling path at the front gaze distance z(n) on the basis of the difference. Further, in the difference calculation processing S3, the control command computation unit 114 performs time differential processing for the lateral displacement amount of the estimated lateral position x(z(n)) from the target traveling path at the front gaze distance z(n), using the steering assist command value computation unit 114b, for example, to calculate a lateral displacement speed from the target traveling path.);
acquiring a direction control angle parameter of a current control period according to the position deviation and the current speed (see at least Nagatsuka, para. [0041-0043]: Next, the control command computation unit 114 performs steering assist amount calculation processing S4. In the steering assist amount calculation processing S4, the control command computation unit 114 calculates a steering assist amount M. To be specific, the control command computation unit 114 calculates the steering assist amount M on the basis of an expression (2) below by the steering assist command value computation unit 114b. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point. That is, the cumulative number n of when calculating the steering assist amount M can be set on the basis of the outside world information), 
controlling the autonomous mobile machine to move according to the direction control angle parameter (see at least Nagatsuka, para. [0043]: Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123. That is, a cumulative number n of when calculating the steering assist amount M can be set on the basis of outside world information. Further, the most distant front gaze distance z(n) is desirably made variable according to the vehicle speed in accordance with the driver's sensibility. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point. That is, the cumulative number n of when calculating the steering assist amount M can be set on the basis of the outside world information.);
wherein there are a plurality of path points on the target path, and acquiring the at least one preview point each corresponding to the respective one of the at least one preview distance according to the target path and the at least one preview distance comprises (see at least Nagatsuka, para. [0043]:  Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123. That is, a cumulative number n of when calculating the steering assist amount M can be set on the basis of outside world information. Further, the most distant front gaze distance z(n) is desirably made variable according to the vehicle speed in accordance with the driver's sensibility. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point.):
for each preview distance (see at least Nagatsuka, para. [0043]: Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123.) 
calculate a distance between each path point and the current position, and taking a path point having a smallest distance as a closest point (see at least Nagatsuka, para. [0039]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle.).
Nagatsuka does not explicitly teach
a preset parameter matching table, 
wherein the preset parameter matching table defines a direction control angle parameter of the autonomous mobile machine under a specific position deviation at a specific speed;
acquiring, starting from the closest point, a distance from each path point to the current position according to a sequence of the plurality of path points in the target path, until a first path point which is spaced apart from the current position by a distance greater than or equal to the preview distance is acquired for the first time;
selecting a previous path point of the first path point as a second path point according to the target path;
performing interpolation processing at a preset interval between the first path point and the second path point to acquire an interpolation point set; and
acquiring the preview point corresponding to the preview distance according to the preview distance and the interpolation point set.
Tseng teaches
a preset parameter matching table (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.), 
wherein the preset parameter matching table defines a direction control angle parameter of the autonomous mobile machine under a specific position deviation at a specific speed (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of a preset parameter matching table, wherein the preset parameter matching table defines a direction control angle parameter of the autonomous mobile machine under a specific position deviation at a specific speed of Tseng so as to keep the vehicle driving between lane lines efficiently (see at least Tseng, para. [0008]).
Qin teaches
acquiring, starting from the closest point (see at least Qin, Fig. 3 & para. [0043]: Ufflin and Ufflax are respectively determined preview distance upper limit and lower limit of the minimum vehicle speed and the maximum vehicle speed, Lmin, Lfflax respectively is aiming the lower limit and upper limit distances. differential-time, Ufflax, Lfflin, Lfflax can compare one proper value is determined through experiment. Generally speaking, K.Umin taking a value of 20 to 30km/h, umax is 70 to 38km/h. T is a preview time, the value close to the driver experience, about 1.5 to 2 microseconds. Lmin, Lmax respectively by preview time determining the value Umin and Umax, and near the value adjustment to obtain better tracking effect.), 
a distance from each path point to the current position according to a sequence of the plurality of path points in the target path (see at least Qin, Fig. 3 & para. [0043]: Ufflin and Ufflax are respectively determined preview distance upper limit and lower limit of the minimum vehicle speed and the maximum vehicle speed, Lmin, Lfflax respectively is aiming the lower limit and upper limit distances. differential-time, Ufflax, Lfflin, Lfflax can compare one proper value is determined through experiment.  & para. [0053]: the distance of each position point (3) to the calculated preview position 0 (P, YP) to be searched in (2), and selecting the coordinate of the expected position point of the shortest distance, screening out is the k-th expected position point mk, expected position point mk of the coordinate position (Xpk, Ypk), tangential angle of the desired road is 9pk, the desired vehicle speed is Upk.), 
until a first path point which is spaced apart from the current position by a distance greater than or equal to the preview distance is acquired for the first time (see at least Qin, para. [0053]: the distance of each position point (3) to the calculated preview position 0 (P, YP) to be searched in (2), and selecting the coordinate of the expected position point of the shortest distance, screening out is the k-th expected position point mk, expected position point mk of the coordinate position (Xpk, Ypk), tangential angle of the desired road is 9pk, the desired vehicle speed is Upk.;
selecting a previous path point of the first path point as a second path point according to the target path (see at least Qin, Fig. 3 & para. [0043]: Ufflin and Ufflax are respectively determined preview distance upper limit and lower limit of the minimum vehicle speed and the maximum vehicle speed, Lmin, Lfflax respectively is aiming the lower limit and upper limit distances. & para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3.);
performing interpolation processing at a preset interval between the first path point and the second path point to acquire an interpolation point set (see at least Qin, para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3. using the linear interpolation method can obtain a scanning point coordinate, then the lower scanning coordinate of absolute coordinate system X-Y coordinate of the point is converted into lower vehicle coordinate system x-y, finally obtaining the preview coordinate position relative to the desired track of the lateral position deviation. ); and
acquiring the preview point corresponding to the preview distance according to the preview distance and the interpolation point set (see at least Qin, para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3. using the linear interpolation method can obtain a scanning point coordinate, then the lower scanning coordinate of absolute coordinate system X-Y coordinate of the point is converted into lower vehicle coordinate system x-y, finally obtaining the preview coordinate position relative to the desired track of the lateral position deviation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of acquiring, starting from the closest point, a distance from each path point to the current position according to a sequence of the plurality of path points in the target path, until a first path point which is spaced apart from the current position by a distance greater than or equal to the preview distance is acquired for the first time; selecting a previous path point of the first path point as a second path point according to the target path; performing interpolation processing at a preset interval between the first path point and the second path point to acquire an interpolation point set; and acquiring the preview point corresponding to the preview distance according to the preview distance and the interpolation point set of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

As per claim 2 Nagatsuka does not explicitly disclose
wherein before acquiring the target path and the current state of the autonomous mobile machine, the method further comprises:
acquiring all first direction control angle parameters of the autonomous mobile machine under different position deviations at a specific speed; and
acquiring all second direction control angle parameters of the autonomous mobile machine under a specific position deviation at different speeds; and
generating the parameter matching table according to all the first direction control angle parameters and all the second direction control angle parameters.
Tseng teaches
wherein before acquiring the target path and the current state of the autonomous mobile machine, the method further comprises:
acquiring all first direction control angle parameters of the autonomous mobile machine under different position deviations at a specific speed (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.).;
acquiring all second direction control angle parameters of the autonomous mobile machine under a specific position deviation at different speeds (see at least Tseng, para. [0034]: Table 1 is the lookup table among average speeds of the vehicle, the roll angles of the vehicle/the bank angles of the vehicle lane, and the steering angles of the wheel.);
generating the parameter matching table according to all the first direction control angle parameters and all the second direction control angle parameters (see at least Tseng, para. [0034]: Table 1 is the lookup table among average speeds of the vehicle, the roll angles of the vehicle/the bank angles of the vehicle lane, and the steering angles of the wheel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of acquiring all first direction control angle parameters of the autonomous mobile machine under different position deviations at a specific speed; and acquiring all second direction control angle parameters of the autonomous mobile machine under a specific position deviation at different speeds; and generating the parameter matching table according to all the first direction control angle parameters and all the second direction control angle parameters of Tseng so as to keep the vehicle driving between lane lines efficiently (see at least Tseng, para. [0008]).

As per claim 3 Nagatsuka discloses
wherein before calculating the at least one preview distance according to the current speed, the method further comprises:
establishing a tracking coordinate system according to the target path and the current state (see at least Nagatsuka, para. [0038]: In a case of using a coordinate system including an X axis extending in a vehicle width direction and a Z axis extending in front of the vehicle, where the center of gravity of the own vehicle is used as the origin, an estimated lateral position x(z(n)) of the center of gravity of the own vehicle at a front gaze distance z(n) can be obtained by an expression (1) below.); and
acquiring a current coordinate of the autonomous mobile machine according to the current position and the tracking coordinate system (see at least Nagatsuka, para. [0039-0040]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle. Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example,);
calculating the position deviation from each preview point to the current position comprises see at least Nagatsuka, para. [0039-0040]: Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example, and calculates a lateral displacement amount of the estimated lateral position x(z(n)) from the target traveling path at the front gaze distance z(n) on the basis of the difference.):
calculating a preview coordinate of each the preview point according to the tracking coordinate system (see at least Nagatsuka, para. [0039-0040]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle. Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example, para. [0043]:  Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123.); and
calculating the position deviation from each the preview point to the current position according to the current coordinate and the preview coordinate (see at least Nagatsuka, para. [0039-0040]: Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example, and calculates a lateral displacement amount of the estimated lateral position x(z(n)) from the target traveling path at the front gaze distance z(n) on the basis of the difference. & para. [0043]:  Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123.).

As per claim 5 Nagatsuka does not explicitly disclose
wherein the preview distance comprises a remote preview distance and a near preview distance, the remote preview distance being a distance calculated based on the current speed and a preset remote preview time.
Qin teaches
wherein the preview distance comprises a remote preview distance and a near preview distance (see at least Qin, Fig. 3  & para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3. using the linear interpolation method can obtain a scanning point coordinate, then the lower scanning coordinate of absolute coordinate system X-Y coordinate of the point is converted into lower vehicle coordinate system x-y, finally obtaining the preview coordinate position relative to the desired track of the lateral position deviation. ), 
the remote preview distance being a distance calculated based on the current speed and a preset remote preview time (see at least Qin, para. [0043]:  in the formula, u is the current vehicle speed, Ufflin and Ufflax are respectively determined preview distance upper limit and lower limit of the minimum vehicle speed and the maximum vehicle speed, Lmin, Lfflax respectively is aiming the lower limit and upper limit distances. differential-time, Ufflax, Lfflin, Lfflax can compare one proper value is determined through experiment. Generally speaking, K.Umin taking a value of 20 to 30km/h, umax is 70 to 38km/h. T is a preview time, the value close to the driver experience, about 1.5 to 2 microseconds. Lmin, Lmax respectively by preview time determining the value Umin and Umax, and near the value adjustment to obtain better tracking effect.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of wherein the preview distance comprises a remote preview distance and a near preview distance, the remote preview distance being a distance calculated based on the current speed and a preset remote preview time of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

As per claim 6 Nagatsuka discloses
wherein acquiring the direction control angle parameter of the current control period according to the position deviation, and the current speed comprises (see at least Nagatsuka, para. [0041-0043]: Next, the control command computation unit 114 performs steering assist amount calculation processing S4. In the steering assist amount calculation processing S4, the control command computation unit 114 calculates a steering assist amount M. To be specific, the control command computation unit 114 calculates the steering assist amount M on the basis of an expression (2) below by the steering assist command value computation unit 114b. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point. That is, the cumulative number n of when calculating the steering assist amount M can be set on the basis of the outside world information):
judging whether there is an item, which contains a position deviation and a speed simultaneously matching the position deviation and the current speed (see at least Nagatsuka, para. [0041-0043]: Next, the control command computation unit 114 performs steering assist amount calculation processing S4. In the steering assist amount calculation processing S4, the control command computation unit 114 calculates a steering assist amount M. To be specific, the control command computation unit 114 calculates the steering assist amount M on the basis of an expression (2) below by the steering assist command value computation unit 114b. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point. That is, the cumulative number n of when calculating the steering assist amount M can be set on the basis of the outside world information), 
Nagatsuka does not explicitly disclose
in the preset parameter matching table;
in a case where there is such the item, extracting a direction control angle parameter corresponding to the item from the parameter matching table; and
in a case where there is no such item, calculating the position deviation and the speed by linear interpolation according to the preset parameter matching table to acquire the direction control angle parameter for the current control period.
Tseng teaches
in the preset parameter matching table (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.);
in a case where there is such the item, extracting a direction control angle parameter corresponding to the item from the parameter matching table (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of in the preset parameter matching table, and in a case where there is such an item, extracting a direction control angle parameter corresponding to the item from the parameter matching table of Tseng so as to keep the vehicle driving between lane lines efficiently (see at least Tseng, para. [0008]).
Qin teaches
in a case where there is no such item, calculating the position deviation and the speed by linear interpolation according to the preset parameter matching table to acquire the direction control angle parameter for the current control period (see at least Qin, para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3. using the linear interpolation method can obtain a scanning point coordinate, then the lower scanning coordinate of absolute coordinate system X-Y coordinate of the point is converted into lower vehicle coordinate system x-y, finally obtaining the preview coordinate position relative to the desired track of the lateral position deviation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of in a case where there is no such item, calculating the position deviation and the speed by linear interpolation according to the preset parameter matching table to acquire the direction control angle parameter for the current control period of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

As per claim 7 Nagatsuka does not explicitly disclose
wherein controlling the autonomous mobile machine to move according to the direction control angle parameter comprises:
calculating a control parameter corresponding to each the preview point for the current control period according to the direction control angle parameter, the position deviation and the current speed;
calculating a target direction control angle control amount for the current control period according to the position deviation and the control parameter of each preview point; and
controlling the autonomous mobile machine to move according to the target direction control angle control amount.
Qin teaches
wherein controlling the autonomous mobile machine to move according to the direction control angle parameter comprises:
calculating a control parameter corresponding to each the preview point for the current control period according to the direction control angle parameter, the position deviation and the current speed (see at least Qin, para. [0060]: step 5, trajectory tracking and speed controller 2 uses a PID controller (proportional-integral-derivative controller) wide engineering application, the position deviation and the direction of deviation jointly controlling vehicle direction, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. );
calculating a target direction control angle control amount for the current control period according to the position deviation and the control parameter of each preview point (see at least Qin, para. [0060]: step 5, trajectory tracking and speed controller 2 uses a PID controller (proportional-integral-derivative controller) wide engineering application, the position deviation and the direction of deviation jointly controlling vehicle direction, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory.); and
controlling the autonomous mobile machine to move according to the target direction control angle control amount (see at least Qin, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. The gain scheduling refers to PID control output multiplied by a steady-state steering gain, the steady-state steering gain parameter ensuring, by the vehicle speed and the vehicle characteristic stable steering characteristic of the vehicle, vehicle parameter mainly comprises quality, front and back shaft distance, side of the tire cornering stiffness. Since the low-speed PID control parameter P (proportional gain) value is big, small P value at high speed, the gain just embodying this feature. In addition, different vehicle steering characteristic, stable steering gain reflects the steering characteristic of the vehicle such that the invention method is suitable for multiple vehicle types.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of wherein controlling the autonomous mobile machine to move according to the direction control angle parameter comprises, calculating a control parameter corresponding to each preview point for the current control period according to the direction control angle parameter, the position deviation and the current speed, calculating a target direction control angle control amount for the current control period according to the position deviation and the control parameter of each preview point; and controlling the autonomous mobile machine to move according to the target direction control angle control amount of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

As per claim 8 Nagatsuka does not explicitly disclose
wherein calculating the control parameter corresponding to each the  preview point for the current control period according to the direction control angle parameter, the position deviation and the current speed comprises:
calculating a proportional parameter corresponding to each preview point for the current control period according to the direction control angle parameter and the position deviation ; and
acquiring an integral parameter and a differential parameter corresponding to each preview point for the current control period according to the current speed.
Qin teaches
wherein calculating the control parameter corresponding to each the preview point for the current control period according to the direction control angle parameter, the position deviation and the current speed comprises (see at least Qin, para. [0060]: step 5, trajectory tracking and speed controller 2 uses a PID controller (proportional-integral-derivative controller) wide engineering application, the position deviation and the direction of deviation jointly controlling vehicle direction, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. ):
calculating a proportional parameter corresponding to each preview point for the current control period according to the direction control angle parameter and the position deviation (see at least Qin, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. The gain scheduling refers to PID control output multiplied by a steady-state steering gain, the steady-state steering gain parameter ensuring, by the vehicle speed and the vehicle characteristic stable steering characteristic of the vehicle, vehicle parameter mainly comprises quality, front and back shaft distance, side of the tire cornering stiffness. Since the low-speed PID control parameter P (proportional gain) value is big, small P value at high speed, the gain just embodying this feature. In addition, different vehicle steering characteristic, stable steering gain reflects the steering characteristic of the vehicle such that the invention method is suitable for multiple vehicle types.); and
acquiring an integral parameter and a differential parameter corresponding to each preview point for the current control period according to the current speed (see at least Qin, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. The gain scheduling refers to PID control output multiplied by a steady-state steering gain, the steady-state steering gain parameter ensuring, by the vehicle speed and the vehicle characteristic stable steering characteristic of the vehicle, vehicle parameter mainly comprises quality, front and back shaft distance, side of the tire cornering stiffness. Since the low-speed PID control parameter P (proportional gain) value is big, small P value at high speed, the gain just embodying this feature. In addition, different vehicle steering characteristic, stable steering gain reflects the steering characteristic of the vehicle such that the invention method is suitable for multiple vehicle types.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of wherein calculating the control parameter corresponding to each the preview point for the current control period according to the direction control angle parameter, the position deviation and the current speed comprises, calculating a proportional parameter corresponding to each preview point for the current control period according to the direction control angle parameter and the position deviation; and acquiring an integral parameter and a differential parameter corresponding to each preview point for the current control period according to the current speed of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

As per claim 12 Nagatsuka disclose
An autonomous mobile machine, comprising a machine body and a controller, wherein the controller comprises a processor, and a memory storing computer-readable instructions which when executed by the processor causes the processor to (see at least Nagatsuka, para. [0015]: FIG. 1 is a block diagram of a travel control device 100 for a vehicle according to a first embodiment of the present invention. The travel control device 100 includes a driver operation information acquisition unit 111, a vehicle motion information acquisition unit 112, an outside world information acquisition unit 113, and a control command computation unit 114. These units are configured from electronic components such as a CPU, a ROM, a RAM, and input/output ports.):
acquire a target path and a current state of the autonomous mobile machine, wherein the current state comprises a current speed and a current position (see at least Nagatsuka, para. [0037]:  Next, the control command computation unit 114 executes own vehicle traveling path estimation processing S2. In the own vehicle traveling path estimation processing S2, the control command computation unit 114 estimates a traveling path of the own vehicle on the basis of vehicle motion information such as the steering angle, the vehicle speed, and the yaw rate, and known vehicle dimensions. Estimation of the own vehicle is performed by calculation of a lateral position of the own vehicle at a front gaze distance that is a predetermined distance in front of the vehicle, using the steering assist command value computation unit 114b, for example. The front gaze distance is set to a position that the own vehicle reaches after a few seconds (for example, about two seconds).);
 calculate at least one preview distance according to the current speed (see at least Nagatsuka, Expression 1 & para. [0038-0039]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle.);
acquire at least one preview point each corresponding to a respective one of the at least one preview distance according to the target path and the at least one preview distance (see at least Nagatsuka, Expression 1 & para. [0039-0040]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle. Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, );
calculate a position deviation from each preview point to the current position, wherein the position deviation is a vertical distance from the preview point to a current moving heading of the autonomous mobile machine (see at least Nagatsuka, Expression 1 & para. [0040]: Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example, and calculates a lateral displacement amount of the estimated lateral position x(z(n)) from the target traveling path at the front gaze distance z(n) on the basis of the difference. Further, in the difference calculation processing S3, the control command computation unit 114 performs time differential processing for the lateral displacement amount of the estimated lateral position x(z(n)) from the target traveling path at the front gaze distance z(n), using the steering assist command value computation unit 114b, for example, to calculate a lateral displacement speed from the target traveling path.);
acquire a direction control angle parameter of a current control period according to the position deviation, the current speed  (see at least Nagatsuka, para. [0041-0043]: Next, the control command computation unit 114 performs steering assist amount calculation processing S4. In the steering assist amount calculation processing S4, the control command computation unit 114 calculates a steering assist amount M. To be specific, the control command computation unit 114 calculates the steering assist amount M on the basis of an expression (2) below by the steering assist command value computation unit 114b. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point. That is, the cumulative number n of when calculating the steering assist amount M can be set on the basis of the outside world information), 
control the autonomous mobile machine to move according to the direction control angle parameter (see at least Nagatsuka, para. [0043]: Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123. That is, a cumulative number n of when calculating the steering assist amount M can be set on the basis of outside world information. Further, the most distant front gaze distance z(n) is desirably made variable according to the vehicle speed in accordance with the driver's sensibility. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point. That is, the cumulative number n of when calculating the steering assist amount M can be set on the basis of the outside world information.);
wherein there are a plurality of path points on the target path, and the processor is further caused to (see at least Nagatsuka, para. [0043]:  Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123. That is, a cumulative number n of when calculating the steering assist amount M can be set on the basis of outside world information. Further, the most distant front gaze distance z(n) is desirably made variable according to the vehicle speed in accordance with the driver's sensibility. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point.):
for each preview distance (see at least Nagatsuka, para. [0043]: Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123.),
calculate a distance between each path point and the current position, and taking a path point having a smallest distance as a closest point (see at least Nagatsuka, para. [0039]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle.).
Nagatsuka does not explicitly teach
a preset parameter matching table, 
wherein the preset parameter matching table defines a direction control angle parameter of the autonomous mobile machine under a specific position deviation at a specific speed;
acquire, starting from the closest point, a distance from each path point to the current position according to a sequence of the plurality of path points in the target path, until a first path point which is spaced apart from the current position by a distance greater than or equal to the preview distance is acquired for the first time;
select a previous path point of the first path point as a second path point according to the target path;
perform interpolation processing at a preset interval between the first path point and the second path point to acquire an interpolation point set; and
acquire the preview point corresponding to the preview distance according to the preview distance and the interpolation point set.
Tseng teaches
a preset parameter matching table (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.), 
wherein the preset parameter matching table defines a direction control angle parameter of the autonomous mobile machine under a specific lateral deviation at a specific speed (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of a preset parameter matching table, wherein the preset parameter matching table defines a direction control angle parameter of the autonomous mobile machine under a specific lateral deviation at a specific speed of Tseng so as to keep the vehicle driving between lane lines efficiently (see at least Tseng, para. [0008]).
Qin teaches
acquire, starting from the closest point (see at least Qin, Fig. 3 & para. [0043]: Ufflin and Ufflax are respectively determined preview distance upper limit and lower limit of the minimum vehicle speed and the maximum vehicle speed, Lmin, Lfflax respectively is aiming the lower limit and upper limit distances. differential-time, Ufflax, Lfflin, Lfflax can compare one proper value is determined through experiment. Generally speaking, K.Umin taking a value of 20 to 30km/h, umax is 70 to 38km/h. T is a preview time, the value close to the driver experience, about 1.5 to 2 microseconds. Lmin, Lmax respectively by preview time determining the value Umin and Umax, and near the value adjustment to obtain better tracking effect.), 
a distance from each path point to the current position according to a sequence of the plurality of path points in the target path (see at least Qin, Fig. 3 & para. [0043]: Ufflin and Ufflax are respectively determined preview distance upper limit and lower limit of the minimum vehicle speed and the maximum vehicle speed, Lmin, Lfflax respectively is aiming the lower limit and upper limit distances. differential-time, Ufflax, Lfflin, Lfflax can compare one proper value is determined through experiment.  & para. [0053]: the distance of each position point (3) to the calculated preview position 0 (P, YP) to be searched in (2), and selecting the coordinate of the expected position point of the shortest distance, screening out is the k-th expected position point mk, expected position point mk of the coordinate position (Xpk, Ypk), tangential angle of the desired road is 9pk, the desired vehicle speed is Upk.), 
until a first path point which is spaced apart from the current position by a distance greater than or equal to the preview distance is acquired for the first time (see at least Qin, para. [0053]: the distance of each position point (3) to the calculated preview position 0 (P, YP) to be searched in (2), and selecting the coordinate of the expected position point of the shortest distance, screening out is the k-th expected position point mk, expected position point mk of the coordinate position (Xpk, Ypk), tangential angle of the desired road is 9pk, the desired vehicle speed is Upk.;
select a previous path point of the first path point as a second path point according to the target path (see at least Qin, Fig. 3 & para. [0043]: Ufflin and Ufflax are respectively determined preview distance upper limit and lower limit of the minimum vehicle speed and the maximum vehicle speed, Lmin, Lfflax respectively is aiming the lower limit and upper limit distances. & para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3.);
perform interpolation processing at a preset interval between the first path point and the second path point to acquire an interpolation point set (see at least Qin, para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3. using the linear interpolation method can obtain a scanning point coordinate, then the lower scanning coordinate of absolute coordinate system X-Y coordinate of the point is converted into lower vehicle coordinate system x-y, finally obtaining the preview coordinate position relative to the desired track of the lateral position deviation. ); and
acquire the preview point corresponding to the preview distance according to the preview distance and the interpolation point set (see at least Qin, para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3. using the linear interpolation method can obtain a scanning point coordinate, then the lower scanning coordinate of absolute coordinate system X-Y coordinate of the point is converted into lower vehicle coordinate system x-y, finally obtaining the preview coordinate position relative to the desired track of the lateral position deviation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of acquire, starting from the closest point, a distance from each path point to the current position according to a sequence of the plurality of path points in the target path, until a first path point which is spaced apart from the current position by a distance greater than or equal to the preview distance is acquired for the first time; select a previous path point of the first path point as a second path point according to the target path; perform interpolation processing at a preset interval between the first path point and the second path point to acquire an interpolation point set; and acquire the preview point corresponding to the preview distance according to the preview distance and the interpolation point set of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

As per claim 13 Nagatsuka discloses
A computer readable storage medium, comprising a stored computer program, wherein when the computer program is run, a device where the computer readable storage medium is located is controlled to execute the method for controlling movement of an autonomous mobile machine as claimed in claim 1 (see at least Nagatsuka, para. [0015]: FIG. 1 is a block diagram of a travel control device 100 for a vehicle according to a first embodiment of the present invention. The travel control device 100 includes a driver operation information acquisition unit 111, a vehicle motion information acquisition unit 112, an outside world information acquisition unit 113, and a control command computation unit 114. These units are configured from electronic components such as a CPU, a ROM, a RAM, and input/output ports.).

As per claim 14 Nagatsuka does not explicitly disclose
wherein the processor is further caused to:
acquire all first direction control angle parameters of the autonomous mobile machine under different position deviations at a specific speed; and
acquire all second direction control angle parameters of the autonomous mobile machine under a specific position deviation at different speeds; and
generate the parameter matching table according to all the first direction control angle parameters and all the second direction control angle parameters.
Tseng teaches
wherein the processor is further caused to:
acquire all first direction control angle parameters of the autonomous mobile machine under different position deviations at a specific speed (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.).;
acquire all second direction control angle parameters of the autonomous mobile machine under a specific position deviation at different speeds (see at least Tseng, para. [0034]: Table 1 is the lookup table among average speeds of the vehicle, the roll angles of the vehicle/the bank angles of the vehicle lane, and the steering angles of the wheel.);
generate the parameter matching table according to all the first direction control angle parameters and all the second direction control angle parameters (see at least Tseng, para. [0034]: Table 1 is the lookup table among average speeds of the vehicle, the roll angles of the vehicle/the bank angles of the vehicle lane, and the steering angles of the wheel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of acquire all first direction control angle parameters of the autonomous mobile machine under different position deviations at a specific speed; and acquire all second direction control angle parameters of the autonomous mobile machine under a specific position deviation at different speeds; and generate the parameter matching table according to all the first direction control angle parameters and all the second direction control angle parameters of Tseng so as to keep the vehicle driving between lane lines efficiently (see at least Tseng, para. [0008]).

As per claim 15 Nagatsuka discloses
wherein the processor is further caused to:
establish a tracking coordinate system according to the target path and the current state (see at least Nagatsuka, para. [0038]: In a case of using a coordinate system including an X axis extending in a vehicle width direction and a Z axis extending in front of the vehicle, where the center of gravity of the own vehicle is used as the origin, an estimated lateral position x(z(n)) of the center of gravity of the own vehicle at a front gaze distance z(n) can be obtained by an expression (1) below.); and
acquire a current coordinate of the autonomous mobile machine according to the current position and the tracking coordinate system (see at least Nagatsuka, para. [0039-0040]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle. Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example,);
calculate the position deviation from each the preview point to the current position comprises see at least Nagatsuka, para. [0039-0040]: Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example, and calculates a lateral displacement amount of the estimated lateral position x(z(n)) from the target traveling path at the front gaze distance z(n) on the basis of the difference.):
calculate a preview coordinate of each the preview point according to the tracking coordinate system (see at least Nagatsuka, para. [0039-0040]: Note that, in the expression (1), z(n) is the front gaze distance that is a predetermined distance in front of the vehicle, x(z(n)) is the estimated lateral position at the front gaze distance, δ is the steering angle of the vehicle, A is a stability factor, V is the vehicle speed, l.sub.w is a wheel base of the vehicle, and n.sub.sgr is a steering gear ratio of the vehicle. Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example, para. [0043]:  Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123.); and
calculate the position deviation from each the preview point to the current position according to the current coordinate and the preview coordinate (see at least Nagatsuka, para. [0039-0040]: Next, the control command computation unit 114 executes difference calculation processing S3 for a target traveling path. In the difference calculation processing S3, the control command computation unit 114 obtains a difference between the calculated estimated lateral position x(z(n)) of the center of gravity of the own vehicle and the target traveling path detected in the outside world recognition unit 123, using the steering assist command value computation unit 114b, for example, and calculates a lateral displacement amount of the estimated lateral position x(z(n)) from the target traveling path at the front gaze distance z(n) on the basis of the difference. & para. [0043]:  Note that the front gaze distance z(n) used in the expression (2) indicates front gaze distances z(n) at a plurality of appropriately divided points, and values can be appropriately set according to a system to be used for the outside world recognition unit 123.).

As per claim 17 Nagatsuka does not explicitly disclose
wherein the preview distance comprises a remote preview distance and a near preview distance, the remote preview distance being a distance calculated based on the current speed and a preset remote preview time.
Qin teaches
wherein the preview distance comprises a remote preview distance and a near preview distance (see at least Qin, Fig. 3  & para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3. using the linear interpolation method can obtain a scanning point coordinate, then the lower scanning coordinate of absolute coordinate system X-Y coordinate of the point is converted into lower vehicle coordinate system x-y, finally obtaining the preview coordinate position relative to the desired track of the lateral position deviation. ), 
the remote preview distance being a distance calculated based on the current speed and a preset remote preview time (see at least Qin, para. [0043]:  in the formula, u is the current vehicle speed, Ufflin and Ufflax are respectively determined preview distance upper limit and lower limit of the minimum vehicle speed and the maximum vehicle speed, Lmin, Lfflax respectively is aiming the lower limit and upper limit distances. differential-time, Ufflax, Lfflin, Lfflax can compare one proper value is determined through experiment. Generally speaking, K.Umin taking a value of 20 to 30km/h, umax is 70 to 38km/h. T is a preview time, the value close to the driver experience, about 1.5 to 2 microseconds. Lmin, Lmax respectively by preview time determining the value Umin and Umax, and near the value adjustment to obtain better tracking effect.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of wherein the preview distance comprises a remote preview distance and a near preview distance, the remote preview distance being a distance calculated based on the current speed and a preset remote preview time of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

As per claim 18 Nagatsuka discloses
wherein the processor is further caused to (see at least Nagatsuka, para. [0041-0043]: Next, the control command computation unit 114 performs steering assist amount calculation processing S4. In the steering assist amount calculation processing S4, the control command computation unit 114 calculates a steering assist amount M. To be specific, the control command computation unit 114 calculates the steering assist amount M on the basis of an expression (2) below by the steering assist command value computation unit 114b. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point. That is, the cumulative number n of when calculating the steering assist amount M can be set on the basis of the outside world information):
judge whether there is an item, which contains a position deviation and a speed simultaneously matching the position deviation and the current speed (see at least Nagatsuka, para. [0041-0043]: Next, the control command computation unit 114 performs steering assist amount calculation processing S4. In the steering assist amount calculation processing S4, the control command computation unit 114 calculates a steering assist amount M. To be specific, the control command computation unit 114 calculates the steering assist amount M on the basis of an expression (2) below by the steering assist command value computation unit 114b. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point. That is, the cumulative number n of when calculating the steering assist amount M can be set on the basis of the outside world information), 
Nagatsuka does not explicitly disclose
in the preset parameter matching table;
in a case where there is such an item, extracting a direction control angle parameter corresponding to the item from the parameter matching table; and
in a case where there is no such the item, calculate the position deviation and the speed by linear interpolation according to the preset parameter matching table to acquire the direction control angle parameter for the current control period.
Tseng teaches
in the preset parameter matching table (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.);
in a case where there is such an item, extract a direction control angle parameter corresponding to the item from the parameter matching table (see at least Tseng, para. [0027-0028]: The electronic device 16 outputs the digital map data to the steering angle compute unit 124. By the digital map data, the steering angle compute unit 124 can acquire a bank angle data of the vehicle lane. In addition, the steering angle compute unit 124 receives a lookup table and the lookup table is stored in a memory 125 within the automatic lane following control system 10. The memory 125 may be disposed within or outside the steering angle compute unit 124, and it is not limited herein. The lookup table stores a relationship table relating to the vehicle speed data, the bank angle data of the vehicle lane/the roll angle data of the vehicle and the steering angle data of the wheel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of in a preset parameter matching table, in a case where there is such an item, extract a direction control angle parameter corresponding to the item from the parameter matching table of Tseng so as to keep the vehicle driving between lane lines efficiently (see at least Tseng, para. [0008]).
Qin teaches
in a case where there is no such item, calculate the position deviation and the speed by linear interpolation according to the preset parameter matching table to acquire the direction control angle parameter for the current control period (see at least Qin, para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3. using the linear interpolation method can obtain a scanning point coordinate, then the lower scanning coordinate of absolute coordinate system X-Y coordinate of the point is converted into lower vehicle coordinate system x-y, finally obtaining the preview coordinate position relative to the desired track of the lateral position deviation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of in a case where there is no such item, calculate the position deviation and the speed by linear interpolation according to the preset parameter matching table to acquire the direction control angle parameter for the current control period of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

As per claim 19 Nagatsuka does not explicitly disclose
wherein the processor is further caused to:
calculate a control parameter corresponding to each the preview point for the current control period according to the direction control angle parameter, the position deviation and the current speed;
calculate a target direction control angle control amount for the current control period according to the position deviation and the control parameter of each the preview point; and
control the autonomous mobile machine to move according to the target direction control angle control amount.
Qin teaches
wherein the processor is further caused to:
calculate a control parameter corresponding to each the preview point for the current control period according to the direction control angle parameter, the position deviation and the current speed (see at least Qin, para. [0060]: step 5, trajectory tracking and speed controller 2 uses a PID controller (proportional-integral-derivative controller) wide engineering application, the position deviation and the direction of deviation jointly controlling vehicle direction, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. );
calculate a target direction control angle control amount for the current control period according to the position deviation and the control parameter of each the preview point (see at least Qin, para. [0060]: step 5, trajectory tracking and speed controller 2 uses a PID controller (proportional-integral-derivative controller) wide engineering application, the position deviation and the direction of deviation jointly controlling vehicle direction, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory.); and
control the autonomous mobile machine to move according to the target direction control angle control amount (see at least Qin, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. The gain scheduling refers to PID control output multiplied by a steady-state steering gain, the steady-state steering gain parameter ensuring, by the vehicle speed and the vehicle characteristic stable steering characteristic of the vehicle, vehicle parameter mainly comprises quality, front and back shaft distance, side of the tire cornering stiffness. Since the low-speed PID control parameter P (proportional gain) value is big, small P value at high speed, the gain just embodying this feature. In addition, different vehicle steering characteristic, stable steering gain reflects the steering characteristic of the vehicle such that the invention method is suitable for multiple vehicle types.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of wherein controlling the autonomous mobile machine to move according to the direction control angle parameter comprises, calculating a control parameter corresponding to each the preview point for the current control period according to the direction control angle parameter, the position deviation and the current speed, calculating a target direction control angle control amount for the current control period according to the position deviation and the control parameter of each the preview point; and controlling the autonomous mobile machine to move according to the target direction control angle control amount of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

As per claim 20 Nagatsuka does not explicitly disclose
wherein t processor is further caused to:
calculate a proportional parameter corresponding to each the preview point for the current control period according to the direction control angle parameter and the position deviation ; and
acquire an integral parameter and a differential parameter corresponding to each preview point for the current control period according to the current speed.
Qin teaches
wherein the processor is further caused to (see at least Qin, para. [0060]: step 5, trajectory tracking and speed controller 2 uses a PID controller (proportional-integral-derivative controller) wide engineering application, the position deviation and the direction of deviation jointly controlling vehicle direction, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. ):
calculate a proportional parameter corresponding to each the preview point for the current control period according to the direction control angle parameter and the position deviation (see at least Qin, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. The gain scheduling refers to PID control output multiplied by a steady-state steering gain, the steady-state steering gain parameter ensuring, by the vehicle speed and the vehicle characteristic stable steering characteristic of the vehicle, vehicle parameter mainly comprises quality, front and back shaft distance, side of the tire cornering stiffness. Since the low-speed PID control parameter P (proportional gain) value is big, small P value at high speed, the gain just embodying this feature. In addition, different vehicle steering characteristic, stable steering gain reflects the steering characteristic of the vehicle such that the invention method is suitable for multiple vehicle types.); and
acquire an integral parameter and a differential parameter corresponding to each the preview point for the current control period according to the current speed (see at least Qin, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. The gain scheduling refers to PID control output multiplied by a steady-state steering gain, the steady-state steering gain parameter ensuring, by the vehicle speed and the vehicle characteristic stable steering characteristic of the vehicle, vehicle parameter mainly comprises quality, front and back shaft distance, side of the tire cornering stiffness. Since the low-speed PID control parameter P (proportional gain) value is big, small P value at high speed, the gain just embodying this feature. In addition, different vehicle steering characteristic, stable steering gain reflects the steering characteristic of the vehicle such that the invention method is suitable for multiple vehicle types.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of wherein the processor is further caused to, calculate a proportional parameter corresponding to each the preview point for the current control period according to the direction control angle parameter and the position deviation ; and acquire an integral parameter and a differential parameter corresponding to each the preview point for the current control period according to the current speed of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsuka,  in view of Tseng, in view of Qin, further in view of US 2011/0098922A1 (“Ibrahim”).
As per claim 9 Nagatsuka discloses
calculating a control output of each the preview point according to the position deviation (see at least Nagatsuka, para. [0041-0043]: Next, the control command computation unit 114 performs steering assist amount calculation processing S4. In the steering assist amount calculation processing S4, the control command computation unit 114 calculates a steering assist amount M. To be specific, the control command computation unit 114 calculates the steering assist amount M on the basis of an expression (2) below by the steering assist command value computation unit 114b. That is, when the vehicle speed V of the own vehicle is high, the front gaze distance z(n) is set in consideration of up to more distant point. That is, the cumulative number n of when calculating the steering assist amount M can be set on the basis of the outside world information).
However Nagatsuka does not explicitly disclose
wherein there are at least two preview points
calculating the target direction control angle control amount according to the position deviation and the control parameter of each the preview point comprises;
calculating a control output of each the preview point according to the position deviation and the control parameter of each the preview point;
weighting each control output to acquire a direction control angle control amount; and
performing amplitude limiting on the direction control angle control amount to acquire the target direction control angle control amount for the current control period.
Qin teaches
wherein there are at least two preview points (see at least Qin, Fig. 3  & para. [0054]: taking expected position point mk left and right two side adjacent the desired position point IV1 and mk + 1, aiming point between the Hilri and mk + 1 are the two points, as shown in FIG. 3. using the linear interpolation method can obtain a scanning point coordinate, then the lower scanning coordinate of absolute coordinate system X-Y coordinate of the point is converted into lower vehicle coordinate system x-y, finally obtaining the preview coordinate position relative to the desired track of the lateral position deviation. ), and 
calculating the target direction control angle control amount according to the position deviation and the control parameter of each the preview point comprises (see at least Qin, para. [0060]: step 5, trajectory tracking and speed controller 2 uses a PID controller (proportional-integral-derivative controller) wide engineering application, the position deviation and the direction of deviation jointly controlling vehicle direction, & para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. ):
calculating a control output of each the preview point according to the position deviation and the control parameter of each the preview point (see at least Qin, para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. The gain scheduling refers to PID control output multiplied by a steady-state steering gain, the steady-state steering gain parameter ensuring, by the vehicle speed and the vehicle characteristic stable steering characteristic of the vehicle, vehicle parameter mainly comprises quality, front and back shaft distance, side of the tire cornering stiffness. Since the low-speed PID control parameter P (proportional gain) value is big, small P value at high speed, the gain just embodying this feature. In addition, different vehicle steering characteristic, stable steering gain reflects the steering characteristic of the vehicle such that the invention method is suitable for multiple vehicle types.);
weighting each control output to acquire a direction control angle control amount (see at least Qin, para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. The gain scheduling refers to PID control output multiplied by a steady-state steering gain, the steady-state steering gain parameter ensuring, by the vehicle speed and the vehicle characteristic stable steering characteristic of the vehicle, vehicle parameter mainly comprises quality, front and back shaft distance, side of the tire cornering stiffness. Since the low-speed PID control parameter P (proportional gain) value is big, small P value at high speed, the gain just embodying this feature. In addition, different vehicle steering characteristic, stable steering gain reflects the steering characteristic of the vehicle such that the invention method is suitable for multiple vehicle types.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of wherein there are at least two preview points, calculating the target direction control angle control amount according to the position deviation and the control parameter of each the preview point comprises, calculating a control output of each the preview point according to the position deviation and the control parameter of each the preview point of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).
Ibrahim teaches
performing amplitude limiting on the direction control angle control amount to acquire the target direction control angle control amount for the current control period (see at least Ibrahim, para. [0040]: The behavior of the heading angle .PSI. during a lane change is shown in FIG. 3. The lane keeping behavior produces a heading angle .PSI. the range of, for example, .+-.0.5 degrees. Therefore, this angle can be used as a factor in the ramp cost function weight (RM_Weight) when its absolute value exceeds, for example, 0.5 degrees. However, this factor may not be able to detect a very slow lane change. To overcome this, the cost function fuses the lateral velocity measurement with the lateral distance position as shown in FIG. 4, where .psi. ( deg ) = v Lat ( m / s ) v ( m / s ) * 180 .PI. , ( 2 ) ##EQU00001## if the lateral distance is measured in meters (m) and the heading angle is determined in degrees. Specifically, the absolute values of .PSI. and d.sub.Lat are determined in modules 106 and 108, respectively. Then in module 110, a predefined value, such as 0.5 degrees, is subtracted from the absolute value of the heading angle. Modified values of the lateral position d.sub.Lmod and the heading angle .PSI..sub.mod are determined in respective limiter modules 111 and 112, so that regardless of the input values to the modules 110 and 112, the outputs from these modules will be within the defined minimum (min) and maximum (max) values. The RM_Weight is then calculated according to a predefined expression as shown in a module 114.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of performing amplitude limiting on the direction control angle control amount to acquire the target direction control angle control amount for the current control period of Ibrahim in order to learn where false negatives exist and prevent unnecessary warning after the first encounter (see at least Ibrahim, para. [0007]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsuka,  in view of Tseng, in view of Qin, further in view of US 2019/0135279A1 (“Irie”).
As per claim 10 Nagatsuka does not explicitly disclose
further comprising: 
calculating the control output of each the preview point according to the position deviation and the control parameter of each the preview point comprises:
in a case where the current control period is not the first control period, acquiring a historical position deviation, which corresponds to each the preview point in the current control period, in previous N control periods, wherein
calculating the control output of each the preview point according to the control parameter of each the preview point, the position deviation and the historical position deviation.
Qin teaches
further comprising: 
calculating the control output of each the preview point according to the position deviation and the control parameter of each the preview point comprises (see at least Qin, para. [0062]: As shown in FIG. 4, the step 4 to obtain the lateral position deviation and angle deviation between Pre-scanning position to a desired track by PID controller for correcting the deviation, track following is obtained the desired steering wheel angle control quantity. the PID controller controls the output and according to different vehicle types, vehicle speed gain scheduling, so as to adapt to different vehicle types, different driving speed mode for tracking of the trajectory. The gain scheduling refers to PID control output multiplied by a steady-state steering gain, the steady-state steering gain parameter ensuring, by the vehicle speed and the vehicle characteristic stable steering characteristic of the vehicle, vehicle parameter mainly comprises quality, front and back shaft distance, side of the tire cornering stiffness. Since the low-speed PID control parameter P (proportional gain) value is big, small P value at high speed, the gain just embodying this feature. In addition, different vehicle steering characteristic, stable steering gain reflects the steering characteristic of the vehicle such that the invention method is suitable for multiple vehicle types.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of calculating the control output of each the preview point according to the position deviation and the control parameter of each the preview point comprises of Qin in order to add convenience of evaluating the trajectory tracking method (see at least Qin, para. [0056]).
Irie teaches
in a case where the current control period is not the first control period, acquiring a historical position deviation, which corresponds to each the preview point in the current control period, in previous N control periods, wherein (see at least Irie, para. [0161]: The vehicle data accumulation unit 171 acquires and accumulates past data 96 from the path following control device 120 (step S120). The past data 96 is an actual value of the vehicle data during the execution of the path following control, and examples of the past data 96 are the lateral deviation between the vehicle and the target path, the steering angle, the vehicle speed, the vehicle yaw rate, the front-rear acceleration, the lateral acceleration, the steering angle instruction value, the vehicle speed instruction value, the vehicle yaw rate instruction value, the front-rear acceleration instruction value, and the lateral acceleration instruction value. The vehicle data accumulation unit 171 accumulates a certain level or more pieces of past data 96 and then outputs the pieces of past data 96 to the spare model creation unit 172.), wherein
calculating the control output of each the preview point according to the control parameter of each the preview point, the position deviation and the historical position deviation (see at least Irie, para. [0071]: The vehicle control amount deciding unit 123 calculates an instruction value of a vehicle control amount for the vehicle to travel so as to follow the target path (step S14). For example, the vehicle control amount deciding unit 123 calculates a steering angle instruction value, a vehicle speed instruction value, or the like for reducing a deviation between the vehicle and the target path based on parameters such as a lateral deviation, an orientation angle difference, and a curvature of the target path. The vehicle control amount deciding unit 123 outputs the decided instruction value to the vehicle traveling controller 124. para. [0162]: The spare model creation unit 172 implements the machine learning using the pieces of past data 96 to create a spare model (step S122). Here, the same processes as the processes in steps S4 to S8 are performed to create the spare model of the determination model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagatsuka to incorporate the teaching of in a case where the current control period is not the first control period, acquiring a historical position deviation, which corresponds to each the preview point in the current control period, in previous N control periods, wherein calculating the control output of each the preview point according to the control parameter of each the preview point, the position deviation and the historical position deviation of Irie in order to determine a likelihood of reaching a system limit at which a path following control becomes unsuccessful in a driving assistance control system of a vehicle that performs the path following control for controlling traveling of a vehicle so as to follow a target path (see at least Irie, para. [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668